Case 8:17-cv-00616-MWF-SS Document 35 Filed 06/01/20 Page 1 of 4 Page ID #:436
     Case 8:17-cv-00616-MWF-SS Document 35 Filed 06/01/20 Page 2 of 4 Page ID #:437




1     NICOLA T. HANNA
      United States Attorney
2     DAVID M. HARRIS
      Assistant United States Attorney
3     Chief, Civil Division
      DAVID K. BARRETT
4     Assistant United States Attorney
      Chief, Civil Fraud Section
5     ABRHAM C. MELTZER
6     Assistant United States Attorney
      Deputy Chief, Civil Fraud Section
7     ROSS M. CUFF (SBN 275093)
      Assistant United States Attorney
8           Room 7516, Federal Building
            300 N. Los Angeles Street
9           Los Angeles, California 90012
            Tel: (213) 894-7388
10          Fax: (213) 894-7819
            Email: ross.cuff@usdoj.gov
11
      Attorneys for United States of America
12
13
                             UNITED STATES DISTRICT COURT
14
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16                                    WESTERN DIVISION

17    UNITED STATES OF AMERICA ex rel.         No. CV17-616-MWF (DFMx)
18    RACHEL PERRY,
                                               ORDER RE ELECTION BY THE UNITED
19                      Plaintiffs,            STATES TO DECLINE INTERVENTION
                                               AND UNSEALING OF CASE
20                      v.
                                               [LODGED UNDER SEAL PURSUANT
21    PROOVE BIOSCIENCES, INC., DR.            TO THE FALSE CLAIMS ACT, 31
      KARIM ABDOLLAHI; DR. WILLIAM             U.S.C. §§ 3730(b)(2) and (3)]
22    WANG; DR. MICHAEL J. GILLMAN;
      DOES 1-10,                               [FILED CONCURRENTLY UNDER
23                                             SEAL: NOTICE OF ELECTION BY THE
                        Defendants.            UNITED STATES TO DECLINE
24                                             INTERVENTION AND STIPULATION
                                               RE UNSEALING OF CASE]
25
26
27
28
     Case 8:17-cv-00616-MWF-SS Document 35 Filed 06/01/20 Page 3 of 4 Page ID #:438




1           The United States of America (“United States”) having declined to intervene in
2     the above-captioned action (“this action”) pursuant to 31 U.S.C. § 3730(b)(4)(B), and the
3     United States and qui tam plaintiff Rachel Perry (the “relator”) having stipulated to the
4     unsealing of the case with certain exceptions, the Court now orders as follows:
5           IT IS ORDERED that:
6           1.      The seal is lifted from this action in all respects, except as specified in
7     Paragraph 3 below. The Complaint is unsealed and the relator shall serve it upon the
8     defendants;
9           2.      This Order and the Notice of Election by the United States to Decline
10    Intervention and Stipulation Re Unsealing of Case are both unsealed, and the relator
11    shall serve both upon the defendants with the Complaint;
12          3.      All other contents of the Court’s file in this action, filed and lodged to date,
13    shall remain permanently under seal and shall not be made public or served upon any
14    defendant or other party or person;
15          4.      The seal is lifted as to all papers and records filed or lodged in this action
16    after the date of this Order;
17          5.      The parties shall serve all pleadings, notices, motions, orders, and other
18    papers hereafter filed or lodged in this action, including supporting memoranda and any
19    notice of appeal, upon the United States as provided for in 31 U.S.C. § 3730(c)(3); and
20          6.      Should the relator or defendants propose that this action be dismissed,
21    settled, or otherwise discontinued, the parties shall provide the United States with notice
22    of the same and the Court will provide the United States with an opportunity to be heard
23    before ruling or granting its approval.
24           IT IS SO ORDERED.
25
26
       Dated: June 1, 2020                            __________________________________
27                                                    MICHAEL W. FITZGERALD
28                                                    UNITED STATES DISTRICT JUDGE



                                                     2
     Case 8:17-cv-00616-MWF-SS Document 35 Filed 06/01/20 Page 4 of 4 Page ID #:439




1                               PROOF OF SERVICE BY E-MAIL
2           I am over the age of 18 and not a party to the above-captioned action. I am
3     employed by the Office of United States Attorney, Central District of California. My
4     business address is 300 North Los Angeles Street, Suite 7516, Los Angeles, California
5     90012.
6           On May 29, 2020, I served the [PROPOSED] ORDER RE ELECTION BY THE
7     UNITED STATES TO DECLINE INTERVENTION AND UNSEALING OF CASE on
8
      each person or entity named below by e-mail.
9
            Date of e-mailing: May 29, 2020. Place of e-mailing: Los Angeles, California.
10
            Person(s) and/or Entity(s) to whom e-mailed:
11
12             TIMOTHY A. SCOTT
               (tas@scotttriallawyers.com)
13             LAW OFFICES OF TIMOTHY A. SCOTT
               1350 Columbia Street, Suite 600
14             San Diego, California 92101
               Attorney for Relator Rachel Perry
15
16          I declare that I am a member of the bar of this Court.
17          I declare under penalty of perjury that the foregoing is true and correct.
18
            Executed on May 29, 2020, at Los Angeles, California.
19
20
21                                           ROSS M. CUFF
22
23
24
25
26
27
28



                                                   3
